DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/21 has been considered by the examiner.


Terminal Disclaimer
The terminal disclaimer filed on 08/19/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,999,812 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 1-38 are allowed.

The following are details of the closest prior arts of record found:
Boucadair et al. (US Patent Publication 2017/0118169) discloses a system wherein a second device receives from a first device or from a proxy connected to the first device, a TCP option mentioning an IP address and/or a port number and the second device or the proxy connected to the second device creates an entry in at least one network address translator and/or firewall, wherein the entry comprises at least one IP address and/or at least one port number of the second device and the second device or the proxy connected to the second device transmits to the first device said at least one IP address and/or said at least one port number in a TCP option and discloses performing mapping that designates the associated between an internal IP address and an internal port number with an external IP address and an external port number.
KO (US Patent Publication 2010/0040057) discloses a system wherein an apparatus sends a REGISTER request containing the private address information through the NAT server to the SIP server and the NAT server in turn responds with a SIP response which includes a VIA header with a received parameter carries the source IP information and a rport parameter that includes the public IP address and the apparatus makes a comparison in order to determine if the registration is approved and if not, issues another REGISTER request containing the source IP address and the source port number in the contact header and removes the previous registration by setting the private IP address and the internal port number as being expired and the apparatus further receives a second SIP response upon approval of the second registration and wherein the received parameter contains the source IP address and the report parameter contains the source port number which are different from the private address and the internal port number and the apparatus sends a second REGISTER request wherein one sets the expiration of the private address information and the other sets the registration of the public address information.
BAEK et al. (US Patent Publication 2015/0382384) discloses a system wherein a UE performs a registration procedure and the UE registration information may include at least one of an IP address and/or port number used by the UE.

The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, Claims 1-38 are found to be allowable because the closest prior art found of Boucadair et al. (US Patent Publication 2017/0118169) and KO (US Patent Publication 2010/0040057) and BAEK et al. (US Patent Publication 2015/0382384) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “send, to the user device and based on the first message not comprising an indication of a port of the plurality of ports, a second message comprising the plurality of public identifiers and information indicating the plurality of ports” in the specific order, structure and combination of limitations recited, inter alia, by Independent claim 1 and independent claim 9 and independent claim 17 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “receive, from the computing device and based on an absence of indication of ports in the first message, a second message indicating a plurality of public identifiers and the plurality of ports” in the specific order, structure and combination of limitations recited, inter alia, by Independent claim 25 and independent claim 32 in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 16 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645